Citation Nr: 0918180	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran had active service from April 1971 to March 1975 
and from March 1978 to August 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2007 decision by the RO 
which denied service connection for tinnitus.  In September 
2008, the Board remanded this case.  


FINDING OF FACT

Tinnitus is not attributable to service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in September 2006 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in December 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report that he has ringing in his 
ears.  However, he is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the Veteran's lay assertions in 
that regard are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service treatment records reveal no complaints, findings, 
treatment, or diagnosis of tinnitus.  Three examinations 
which evaluated the ears noted the following information.  A 
July 1975 examination found that the ears were normal.  On 
the attached Report of Medical History, the Veteran reported 
that he did not have any ear trouble.  On an August 1990 
"Over 40" examination, the Veteran's ears were noted to be 
normal and he again reported that he did not have any ear 
trouble.  On his February 1993 retirement physical, the 
Veteran's ears were again found to be normal on examination.  

Following his retirement from service, the Veteran was 
afforded a VA general medical examination in October 1993.  
The Veteran reported his current medical complaints, but did 
not report that he had tinnitus.  Examination of the ears was 
within normal limits.  A diagnosis of tinnitus was not made.  

The Veteran's initial complaints of tinnitus are dated a 
decade after service, in 2004.  These complaints of tinnitus 
are recorded in private medical records from Dr. K.H. which 
included evaluations by C.L.W., P.A.-C./S.J.P., II., M.D., 
and documented complaints of tinnitus which had been present 
for 4-5 years.  A history of noise exposure was noted, but 
the Veteran did not report that the tinnitus began during 
service or in close proximity to service.  Rather, he stated 
that the onset of tinnitus occurred about 5 years after the 
Veteran separated from service.  A magnetic resonance imaging 
(MRI) was recommended and performed.  The results were 
abnormal.  J.O., M.D., indicated that the Veteran had 
experienced ongoing tinnitus since 1998.  He stated that the 
MRI showed findings suggestive of microvascular ischemic 
disease seen in the deep periventricular white matter which, 
the Board notes, a neurologist found was nonspecific and 
probably representative of premature hardening of the 
arteries.  A review of the MRI report indicated that it was 
otherwise unremarkable.  

In order to ascertain whether the Veteran's tinnitus is 
related to service, the Veteran was afforded a VA examination 
in December 2007.  The claims file was reviewed.  The Veteran 
reported that he had inservice noise exposure consisting of 
diesel tank engine noise, weapons systems firing from the 
tanks, weapons fire noise, other engine noise, and generator 
noise.  He related that he wore ear protection.  Post-
service, the Veteran reported that he had worked at 
occupations that did not involve noise exposure, other than 
as a carpenter and with computers, when he did not wear noise 
exposure.  His recreational noise exposure consisted of 
exposure to lawn equipment noise and hunting activities 
including target shooting.  The Veteran related that he wore 
ear protection while target shooting only.  There was no 
family history of hearing loss, no history of middle ear 
pathology, and no history of head injury.  

The examiner noted that the audiometric testing results at 
the time of induction, during service, and on separation, 
were all within normal limits.  The examiner noted the post-
service 2004 private records in which the Veteran complained 
of bilateral tinnitus.  

The Veteran related that the onset of unilateral continuous 
left ear mid frequency tinnitus had been present since 1998 
and that it would "bleed" over to the right ear.  The 
Veteran was uncertain of the etiology and described the 
intensity.  An audiogram and examination were performed.  
Following examination, the audiologist found that audiometric 
test results were within normal limits of hearing at 500 Hz 
to 4000 Hz in the right ear; left ear findings were within 
normal limits of hearing at 500 Hz to 3000 Hz sloping to a 
mild sensorineural hearing loss at 4000 Hz.  Speech 
discrimination scores were excellent bilaterally.  Speech 
discrimination testing was repeated at a supra-threshold 
level in the left ear because of the asymmetrical hearing 
loss at 4000 Hz.  No roll-over was reported in the left ear.  
The Board notes that the reported findings did not meet the 
provisions of 38 C.F.R. § 3.385 (2008).  The audiologist 
summarized that the Veteran's right hearing was clinically 
normal and the left ear had a sensorineural hearing loss with 
the degree of loss from normal to mild (26-40 HL).  

The audiologist opined that tinnitus was not related to 
service since the Veteran's audiometric testing results were 
within normal limits at the time of induction and discharge 
from the military.  Tinnitus was not reported until 1998, 
which was 5 years after discharge.  She stated that the 
Veteran's tinnitus was less likely as not aggravated by 
military noise exposure.  In a November 2008 addendum, she 
stated that it was less likely that the Veteran's tinnitus 
was either aggravated or caused by military noise exposure.

As noted, there was no evidence of tinnitus during service or 
at separation from service.  The absence of evidence 
constitutes negative evidence tending to disprove the claim. 
 See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Tinnitus was not complained of or diagnosed until a decade 
after service discharge, in 2004.  At that time, it was noted 
that the onset was about 5 years earlier, in 1998.  There is 
no competent evidence which establishes an etiological nexus 
between service and tinnitus.  Although the Veteran is 
competent to report tinnitus, by his own admission, the 
tinnitus was not present until 1998.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

As noted, the Veteran is not competent to prove a medical 
assessment regarding an etiological connection to service, 
including inservice noise exposure.  Conversely, the VA 
audiologist is qualified to provide this type of opinion, but 
did not relate current tinnitus to service and provided a 
rationale for her opinion.  She reviewed the accurate medical 
history and examined the Veteran.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.




ORDER

Service connection for tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


